Title: To James Madison from Peder Pedersen, 1 September 1804 (Abstract)
From: Pedersen, Peder
To: Madison, James


1 September 1804, Philadelphia. “The Letter, which you addressed me on the 28th. Febr: in reply to mine of the 27th. of same month, as well as the contents of the conversation which I the following day had the honor to hold with you at the State office, have been submitted to the consideration of my Court; in consequence of which I have received, and am directed to transmit to you, the inclosed Letter from His Excellency Count Bernstorff, His Majesty’s Secretary of State for the foreign Department.”
